Concurring and Dissenting Opinion by
Judge Blatt:
Byerly v. Pennsylvania Public Utility Commission, 440 Pa. 521, 270 A. 2d 186 (1970), establishes two requirements which must be met in order to overcome the presumption of continuing need, and, while the appellants have shown that the transferor failed to provide services over a three-year period, there was no evidence the transferor was not holding itself out to provide such services. The Public Utility Commission (Commission), therefore, was correct in sustaining the presumption, and the majority is correct in holding that the appellants failed to overcome the presumption.
I must disagree, however, with the majority’s holding that it is not necessary for the Commission to make *235a finding of fitness in cases involving certificates of public convenience. It is clear that a “ [d] etermlnation by the Commission of the merits of an application for a certificate of public convenience requires that it scrutinize the fitness of the applicant.” Byham v. Pennsylvania Public Utility Commission, 165 Pa. Superior Ct. 253, 258, 67 A. 2d 626, 629 (1949). Certainly a Commission determination that an applicant is fit is an absolute necessity if the public is to be adequately protected. This holds true, moreover, whether the case involves the original issue or the subsequent transfer thereof.
The majority apparently recognizes the need for the Commission to determine fitness, but it holds that the Commission need not make a specific finding of fitness if there is evidence of fitness in the record to which the Commission could have referred in mailing such a finding. Such a holding, however, not only lessens the Commission’s responsibility to make known to the public, and to the appellate courts, on what basis it believes an applicant is or is not fit to receive a certificate of public convenience, but it even permits the possibility of the Commission’s making an inadequate investigation or none at all. If an applicant’s fitness is to be an important element in Commission decisions, as I believe it should be, then the Commission should make its determination on this issue perfectly clear when it issues its order, and I believe that the law so requires.
I would remand this case to the Commission so that it may make a specific determination as to the fitness of the proposed transferee.
Judge Mencek joins in this Opinion.